NO. 07-01-00360-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



NOVEMBER 5, 2001

______________________________



ANDY POSEY,



Appellant

v.



THE STATE OF TEXAS, 



Appellee

                                                            



FROM THE 108
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 44,010-E; HON. ABE LOPEZ, PRESIDING

______________________________



ORDER ON APPELLANT’S MOTION TO DISMISS APPEAL

                                                            



Before QUINN, REAVIS, and JOHNSON, JJ.

Andy Posey, appellant, has moved to withdraw his notice of appeal and dismiss the appeal pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure.  Without passing on the merits of the case, we grant the motion pursuant to Texas Rule of Appellate Procedure 42.1(a)(2) and dismiss the appeal.  Having dismissed the appeal at appellant’s personal request, no motion for rehearing will be entertained, and our mandate will issue forthwith.





Brian Quinn 

           	                            				    Justice

Do not publish.